Title: Jonathan Williams, Jr., to the American Commissioners, 8 March 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes March 8. 1777.
As I don’t hear farther relative to the purchase of Mr. Montieu’s Fusils I conclude that you do not intend to put any on board the Count de Vergennes, so propose to put in her as much salt as will answer for Ballast. I have lately been looking over some Memoires about Mr. Montieu’s process and find that these Fuzils cost him at the rate of 25 sous each for those capable of repair and 10 sous each for those that are not, with a Condition that none of them should ever be sold in the Kingdom. This circumstance makes it sure that if you don’t by them nobody else can (except for the negro Trade) and therefore that you will have nobody to outbid you. Mr. Shweighausser desires to know whether you approve of having Capt. Toaklys Brig sold; as she now lays at the Expence of 400 Dollars per Month, she will otherwise soon eat out her Value. The Balance remaining in his hands on the Cargo of Tobacco he tells me has been called for, and agreeable to his orders he must pay it to Mr. Pennet. I have the honor to be with greatest Respect Gentlemen Your most obedient Servant
J Williams Junr
The Honourable The Deputies of The United States.
 
Addressed: A Monsieur / Monsieur Franklin LLD / a l’Hotel d’Hambourg / Rue Jacob. / a Paris.
Notation: Jona Williams Nantes March 8. 77
